                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


TED JANKOWSKI,
             Plaintiff,                         No. 18-12301
v.                                              District Judge Marianne O. Battani
                                                Magistrate Judge R. Steven Whalen
CITY OF DETROIT, ET AL.,
             Defendants.
                                       /

                                        ORDER
      For the reasons and under the terms stated on the record on July 30, 2019,

Defendants’ Motion to Compel Plaintiff’s Appearance at Medical Evaluation and
Answers to Interrogatories and Request to Produce or in the Alternative Motion to Strike
Psychological Claims and Evidence [Doc. #22] is DENIED.

      IT IS SO ORDERED.


Dated: July 30, 2019                            s/R. Steven Whalen
                                                R. STEVEN WHALEN
                                                UNITED STATES MAGISTRATE
                                                JUDGE
                             CERTIFICATE OF SERVICE
       I hereby certify on July 30, 2019 that I electronically filed the foregoing paper with
the Clerk of the Court sending notification of such filing to all counsel registered
electronically. I hereby certify that a copy of this paper was mailed to non-registered ECF
participants on July 30, 2019.

                                                         s/Carolyn M. Ciesla
                                                         Case Manager for the
                                                         Honorable R. Steven Whalen
